DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/23/2020.  Since the initial filing, claims 1, 3, 6, 8, 9, 11, 16 and 18 have been amended, claims 4-5 and 14-15 have been cancelled and no claims have been added.  Thus, claims 1-3, 6-13 and 16-20 are pending in the application.
In regards to the previous 112 rejections, applicant as amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted by Attorney of Record Raymond Churchill on 4/8/2021.
The application has been amended as follows:
Replace claim 8 with the following:
The apparatus according to claim 1, wherein the controller is further configured to set a default pre-sleep limit in an absence of a collection of the historic sleep onset parameters.
Replace claim 16 with the following:
The method according to claim 11, further comprising, in the one or more controllers, collecting the plurality of the historic sleep onset parameters according to a window timeframe comprising a number of treatment sessions.
Replace claim 18 with the following:

REASONS FOR ALLOWANCE
Claims 1-3, 6-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
In regards to independent claim 1, the closest prior art of record is Mulcahy (US 2009/0038616).
Mulcahy discloses an apparatus for treating a respiratory disorder (paragraph 2) comprising: a breathable gas pressure generating device (paragraph 4 line 4-5), and a controller, including at least one processor (paragraph 20 line 5-6 and paragraph 22 line 5), the controller configured to: collect historic sleep onset parameters concerning timing of a patient falling asleep; determine, based on the historic sleep onset parameters, a pre-sleep limit (device remembers and “learns” form data acquired over time to adjust initial settling time, paragraph 97 line 13-17), determine a pre-sleep profile of pressure versus time having a duration spanning the pre-sleep limit and having a plurality of ramping sub-therapeutic pressures (device may deliver ramping set of sub therapeutic pressures prior to patient falling asleep, paragraph 96 lien 5-7); and control, upon initiation of treatment, setting of the breathable gas pressure generating device according to the pre-sleep profile of pressure versus time (paragraph 97 line 13-22).
Mulcahy does not teach determining of the pre-sleep limit as a function of a percentage of a value of a percentile of a plurality of the historic sleep onset parameters.
In regards to independent claim 11, the closest prior art of record is Mulcahy (US 2009/0038616).

Mulcahy does not teach determining of the pre-sleep limit as a function of a percentage of a value of a percentile of a plurality of the historic sleep onset parameters.
Dependent claims 2-3, 6-10, 12-13 and 16-20, being dependent on allowable base claims, are allowed over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785